DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/27/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

Claims 1-5 are allowable.
In regards to independent claim 1, the closest prior art reference (in terms of overall structure), Chien et al. (US 2013/0115118) discloses:
a canned motor device (see fig. 2, [0031]) comprising:
a fixed seat (9); 
a motor unit (8) positioned relative to said fixed seat (9) and including 5a case body (41) that has a hollow cylindrical portion (see “CP” in annotated fig. 2, [0035]) extending along and surrounding an axis (A, see annotated fig. 2) to define a mounting space therein (where rotor “7” is located) and formed with an open end (OE, see annotated fig. 2) and a closed end (413), 
and a flange portion (FP, see annotated fig. 2) connected to said open end (OE) of said cylindrical 10portion (CP), being perpendicular to the axis (A), and having an annular periphery that surrounds the axis (A), 
a stator (83) that is sleeved around said case body (41), and a rotor (7) that is mounted in said mounting space of said cylindrical portion (CP) of said case body (41).

    PNG
    media_image1.png
    491
    612
    media_image1.png
    Greyscale


Chien does not disclose 15a rear cover protector having a main body portion that is disposed between said case body and said stator and that is sleeved around said cylindrical portion of said case body, and an extended portion that is connected to the main body portion, that 20is perpendicular to the axis, that fluid-tightly abuts against said flange portion of said case body, and that has an outer periphery surrounding the axis and having an outline larger than that of said annular periphery of said flange portion of said case body; and a leakproof member mounted between said flange portion of said 25case body and said extended portion of said rear cover protector.

In regards to the above recited missing limitations: 
Yanagihara et al. (US 2004/0184936) teaches (see figs. 1-2, [0026-0028]) a rear cover protector (21) having a main body portion (21b) that is disposed between a case body (20) and that is sleeved around a cylindrical portion (20b) of said case body (20), and an extended portion (21a) that is 

    PNG
    media_image2.png
    665
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    365
    561
    media_image3.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a rear cover protector having a main body portion that is disposed between said case body and said stator and an extended portion that has an outer periphery surrounding the axis and having an outline larger than that of said annular periphery of said flange portion of said case body; and a leakproof member mounted between said flange portion of said 25case body and said extended portion of said rear cover protector” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-5 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834